Citation Nr: 0701824	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-13 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
porphyria cutanea tarda (PCT) due to exposure to herbicides.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran had active service from February 1970 to October 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In this decision the Board will reopen the claim for service 
connection for bilateral hearing loss on the basis of new and 
material evidence.  The Board will then remand this claim to 
the RO via the Appeals Management Center (AMC) for further 
development and readjudication on the merits, i.e., on a de 
novo basis.  The Board is also remanding the issue of whether 
new and material evidence has been submitted to reopen the 
claim for service connection for PCT.


FINDINGS OF FACT

1.  An October 1997 rating decision denied service connection 
for bilateral hearing loss which, in the absence of an 
appeal, became final and binding on the veteran based on the 
evidence then of record.

2.  The additional evidence submitted since that October 1997 
rating decision, by itself, or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral hearing loss and raises a reasonable 
possibility of substantiating this claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
previously denied claim for service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 
(West 2002 and Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duties to notify and assist the 
veteran in the development of a claim.  The VCAA is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2006), and the implementing VA 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See, too, Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III).

Since the Board is reopening the claim concerning the hearing 
loss and directing further development and readjudication of 
it on the merits once the case is returned to the RO, and is 
also remanding the claim concerning the PCT, it would be 
premature to determine whether there has been compliance with 
the VCAA until the requested remand development has been 
completed.



Analysis

Historically, the veteran originally applied for service 
connection for hearing loss in December 1995.  But he failed 
to report for a scheduled examination, and his claim was 
adjudicated and denied solely on the basis of his service 
medical records since they were the only evidence to 
consider.  See 38 C.F.R. § 3.655(b).

The February 1970 Report Of Medical Examination For Induction 
into the U.S. Navy reflects that the audio examination of the 
veteran's hearing revealed no hearing loss.  Every puretone 
threshold was 0 decibels (dB).  He was deemed physically fit 
for active service.  In March 1970, another physical 
examination was conducted to determine his fitness for 
submarine training and duty.  The March 1970 Report Of 
Medical Examination indicates his audio examination revealed 
no hearing loss, and he was transferred to Groton, 
Connecticut, for training.

A May 1970 entry in the service medical records made at the 
Naval Submarine Medical Center, Connecticut, reflects that 
the veteran was found physically qualified to perform active 
duty at sea and for foreign service.  The audiograms of his 
hearing test, however, show puretone thresholds of 35 dB at 
3000 Hz in the right ear and 10 dB in the left ear.  His 
personnel records indicate that, in August 1971, he was 
assigned to sea duty with an amphibious squadron as a member 
of a beach master unit.  The service medical records reflect 
no evidence of his having been issued any ear protection.

The veteran was administratively discharged prior to the 
expiration of his term of service after being diagnosed as a 
sleepwalker, which was determined to have existed prior to 
service.  The October 1971 Report Of Medical Examination For 
Discharge reflects no indication that his hearing was 
examined, either by whispered voice or audiology.

An October 1997 rating decision denied the claim on the above 
evidence of record, and an October 1997 RO letter informed 
the veteran of the October 1997 rating decision and of his 
procedural and appellate rights.  There is no record of that 
October 1997 letter having been returned as undeliverable.  
Neither is there any evidence of the veteran having submitted 
a notice of disagreement (NOD) in response to the notice of 
the denial of his claim.  The claims file shows he has been 
incarcerated several times and has changed his address 
numerous times, as well.  Nonetheless, the fact remains the 
October 1997 letter was sent to his then last known address 
of record, and it was not returned, as was other 
correspondence.  Further, a February 1998 letter from him 
asked the RO for a copy of the decision so that he could 
prepare an appeal, which is further indication he was aware 
of the decision denying his claim.

Thus, the October 1997 rating decision became final and 
binding on him in accordance with applicable law and 
regulation.  That rating decision is the last final decision 
on the issue of his entitlement to service connection for 
bilateral hearing loss.

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156; see Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).



The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  
If the additional evidence presents a reasonable possibility 
that the claim could be allowed, the claim is accordingly 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id; see, too, Justus v. Principi, 3 Vet. App. 510 (1992).

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385.

The evidence added to the file since the October 1997 rating 
decision consists of the veteran's written submissions and 
his VA outpatient records.  In several statements, he asserts 
that his assigned Naval duties exposed him to acoustic 
trauma, precipitating his hearing loss.  More specifically, 
he says he had to work in close proximity to two large diesel 
engines that propelled the vessel to which he was assigned, 
and that he used no hearing protection.  He also asserts that 
he now has to wear hearing aids, which were furnished by the 
State of California.

An October 2000 VA audiology note shows a diagnostic 
impression that the veteran's right ear manifested a mild to 
severe sensorineural hearing loss at 2000 Hz and above with 
good word recognition, and that his left ear manifested a 
severe sensorineural hearing loss with very poor word 
recognition.  The examiner recommended follow-up with ENT, 
but the VA treatment records reflect no evidence of that 
having occurred.

In December 2003, the RO requested an audio examination and 
nexus opinion as to whether the veteran's hearing loss is 
related to his military service.  The claims file contains no 
indication of that examination having been conducted, though 
a requested skin examination was conducted at the veteran's 
place of incarceration by a fee-basis examiner.
The Board finds that the evidence added to the record since 
October 1997 is both new and material.  It is new in that it 
confirms the veteran has a diagnosis of bilateral 
sensorineural hearing loss of sufficient severity to meet the 
threshold minimum requirements of § 3.385 to be considered a 
disability by VA standards.  This was not the case when his 
claim was previously considered in 1997.  This new evidence 
is also material since, when considered along with the 
objective clinical indication of some hearing loss in service 
and his responsibilities on a ship at sea, it raises a 
reasonable possibility that his claim will be established.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998) and 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  Thus, his 
claim is reopened.  38 C.F.R. § 3.156.


ORDER

The petition to reopen the claim for service connection for a 
bilateral hearing loss is granted.  The appeal is granted to 
this extent only.


REMAND

As mentioned, there is no medical nexus opinion concerning 
the cause of the veteran's bilateral hearing loss - and, in 
particular, whether it is related to his military service.  
And this determination needs to be made to decide his appeal.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Should 
the RO or designated audiologist deem another examination 
necessary, the veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.

The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  This regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
'good cause,' fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
and unappealed claim, and must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to service connection.  In this regard, the Court 
noted that VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

The December 2003 RO letter informed the veteran of the 
notice and assistance provisions of the VCAA, the information 
and evidence required to support a claim for service 
connection, and indicated the RO was arranging a VA 
examination.  The letter did not, however, address the 
specific requirements for reopening a previously denied and 
unappealed claim.  And this is still the preliminary issue 
concerning the claim for PCT.  Moreover, although the RO 
arranged for a VA skin examination concerning this claim, 
which was conducted in January 2004, affording a claimant an 
examination in conjunction with a previously denied claim 
generally is done only after the claim has been reopened.  
See 38 C.F.R. § 3.159(c)(4)(iii).

Nevertheless, since the Board has the jurisdictional 
responsibility to consider whether it is proper to reopen a 
claim, see Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 
2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), 
the veteran must be provided the requisite VCAA Kent notice 
applicable to his PCT claim.

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Send the veteran VCAA notice complying 
with Kent v.Nicholson, 20 Vet. App. 1 
(2006), concerning his petition to reopen 
the previously denied and unappealed claim 
for service connection for PCT due to 
exposure to herbicides.  See also 38 
 C.F.R. § 3.159 (2006).

2.  Also have an appropriate VA examiner 
review the file and provide an opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) the veteran's diagnosed 
bilateral sensorineural hearing loss is 
related to acoustic trauma he may have 
sustained during service or, instead, is 
more likely than not the result of other 
unrelated factors.  The designated 
examiner should discuss the rationale of 
the opinion.

Should the designated examiner determine 
that he/she is unable to render this 
requested opinion without an actual 
examination of the veteran, the RO shall 
arrange the examination and ensure that 
the claims file is provided to the 
examiner for a review of the veteran's 
pertinent history.

3.  Then readjudicate the claim for 
service connection for bilateral hearing 
loss on the merits (on a de novo basis).  
Also determine whether there is new and 
material evidence to reopen the claim for 
service connection for PCT due to exposure 
to herbicides.  If the veteran's claims 
are not granted to his satisfaction, send 
him and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  VA 
will notify him if further action is required on his part.  
He has the right to submit additional evidence and argument 
concerning the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


